DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/26/2019. The applicant does not submit an Information Disclosure Statement. The applicant claims Domestic priority an application dated 11/27/2018. The applicant does not claim Foreign priority. The applicant elects invention I from the restriction without traverse. Claims 17 – 30 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing sales activity and/or business relations without significantly more. The claims recite a vehicle for preparation and drone-based delivery of food items. The claims fail the first prong of the 2019 subject matter guidance by stating an abstract idea. The independent claims is directed to a system that integrates the structures of a food truck that prepares food with a drone delivery system and a software/hardware system that manages orders and delivery destinations. The dependent claims further limit the overall operation. 
This judicial exception is not integrated into a practical application because the claims fail to state with particularity what is the food prepared for, how a request for food to prepared is received and who makes the request, who or what prepares the food, and how and what parameters of the food preparation may be adjusted. Thus, the claims fail prong 2A of the guidance.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims contain a large portion of the operations directed to human activity. The claims fail to state adequate structure to perform the functions of receiving a food request, what prepares the food, and how the drones are able to receive and execute commands to deliver the food. Thus, the claims fail prong 2B of the guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims do not identify how a food request is received, where a request originates, or who prepares the food. The claims infer an idea of food delivery via drone, but does not provide detail in the claims of how the operations of food handling are performed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldberg US 2019/0050952.
As per claim 1, A vehicle for preparation and drone based delivery of food items, the vehicle comprising: 
a cargo area configured to provide a sterile environment for preparation of the food items; a storage area for a plurality of drones, the plurality of drones configured to carry payloads comprising the food items to a plurality of delivery locations; (Goldberg paragraph 0039 and 0006)
one or more docking stations configured to: 
provide a secure docking mechanism to the plurality of drones; (Goldberg paragraph 0052)
facilitate transfer of the food items as the payloads to the plurality of drones; (Goldberg paragraph 0045 and 0008) and 
provide a launching mechanism for the plurality of drones; and an on-board controller configured to: 
determine vehicle travel information, drone travel information, food item information, and preparation information associated with the food items to be prepared and delivered; (Goldberg paragraphs 0006, 0008, and 0039)
control one or more food preparation equipment to execute the preparation of the food items; adjust one or more parameters of the preparation of the food items based on one or more of the vehicle travel information, availability of the plurality of drones, or delivery progress of the plurality of drones; (Goldberg paragraph 0037 and 0113) and 
control an operation of the plurality of drones to carry the prepared food items from the delivery destination to the plurality of delivery locations. (Goldberg paragraph 0046 and 0054)
As per claim 2, The vehicle of claim 1, wherein the plurality of drones includes one or more aerial drones or one or more ground based drones. (Goldberg paragraph 0046)
As per claim 3, The vehicle of claim 1, wherein at least one of the plurality of drones is configured to carry multiple payloads to the plurality of delivery locations. (Goldberg paragraph 0054)
As per claim 4, The vehicle of claim 1, wherein the on-board controller is further configured to: adjust one or more parameters of the preparation, vehicle travel, and/or drone travel based on one or more of the vehicle travel information, the drone travel information, the food item information, and the preparation information, and wherein the one or more parameters of the vehicle travel include a speed of the vehicle, a route of travel of the vehicle, or a selection of the delivery destination, and the one or more parameters of the drone travel include a speed of each drone, a route of travel of each drone, a number of payloads for each drone, or a selection of the plurality of delivery locations. (Goldberg paragraph 0039 and 0054)
As per claim 5, The vehicle of claim 1, wherein the on-board controller is further configured to: measure a characteristic of an external environment at the delivery destination; (Goldberg paragraph 0039) and determine whether the delivery destination is suitable for delivery of the prepared food items to a delivery location by at least one of the plurality of drones based at least in part on the measured characteristic of the external environment at the delivery destination. (Goldberg paragraph 0042)
As per claim 6, The vehicle of claim 5, wherein the on-board controller is further configured to: in response to a determination that the delivery destination is not suitable for the delivery of the prepared food items due to a structural hinderance, select one or more of a new delivery destination or a new delivery method; (Goldberg paragraph 0042) and in response to a determination that the delivery destination is not suitable for the delivery of the prepared food items due to a weather-related or regulatory hinderance, select one or more of a new delivery destination, a new delivery time, or a new delivery method. (Goldberg paragraph 0054)
As per claim 7, The vehicle of claim 6, wherein the on-board controller is further configured to: in response to a determination that the delivery destination is not suitable for the delivery of the prepared food items, transmit one or more of a recommendation or a selection associated with the new delivery destination, the new delivery time, or the new delivery method to a delivery recipient; (Goldberg paragraph 0042) and receive a confirmation of the recommendation or an indication of the selection from the delivery recipient. (Goldberg paragraph 0054)
As per claim 8, The vehicle of claim 5, wherein the at least one of the plurality of drones includes a sensor configured to sense the measured characteristic, and wherein a controller on the at least one of the plurality of drones is configured to select another delivery location based on the sensed characteristic. (Goldberg paragraph 0039)
As per claim 9, The vehicle of claim 1, wherein at least one of the one or more docking stations comprises a skirt having a shape that is complementary to a corresponding portion of a dock interface of a drone and the skirt is configured to contact the corresponding portion of the dock interface along a portion of an inner periphery of the skirt when the drone is docked to the at least one of the one or more docking stations. (Goldberg paragraph 0052)
As per claim 10, The vehicle of claim 1, wherein at least one of the one or more docking stations comprises a skirt having a shape that is complementary to a corresponding portion of a dock interface of a drone and the skirt is configured to contact the corresponding portion of the dock interface along an entire inner periphery of the skirt when the drone is docked to the at least one of the one or more docking stations. (Goldberg paragraph 0052)
As per claim 11, The vehicle of claim 1, wherein at least one of the one or more docking stations comprises a robotic appendage to transfer multiple payloads to a single drone configured to carry the multiple payloads to a plurality of delivery locations. (Goldberg paragraph 0036)
As per claim 12, The vehicle of claim 1, wherein at least one of the one or more docking stations comprises a transfer lock to transfer a payload to a drone when docked to the at least one of the one or more docking stations, the transfer lock comprising a transfer chamber with two or more doors such that an opening and a closing of the two or more doors minimizes an exposure of an interior of the vehicle to an external environment exterior to the vehicle. (Goldberg paragraph 0052)
As per claim 13, The vehicle of claim 1, further comprising: a refueling module to refuel the plurality of drones, wherein the refueling module is positioned in one of the one or more docking stations or the storage area for the plurality of drones, and the refueling module is configured to refuel the plurality of drones by providing an electrical charge, a liquid fuel, or a gaseous fuel. (Goldberg paragraph 0052)
As per claim 14, The vehicle of claim 1, wherein the on-board controller is further configured to: control the one or more food preparation equipment to autonomously execute the preparation of the food items such that at least a portion of the food items are prepared when the vehicle reaches the delivery destination. (Goldberg paragraph 0136)
As per claim 15, The vehicle of claim 1, wherein the on-board controller is further configured to: control the one or more food preparation equipment to autonomously execute the preparation such that at least a portion of the food items are prepared while the vehicle is at the delivery destination. (Goldberg paragraph 0039)
As per claim 16, The vehicle of claim 1, further comprising: a delivery window to provide direct delivery of at least a portion of the prepared food items to customers from the vehicle along with the delivery of at least another portion of the prepared food items via the plurality of drones. (Goldberg paragraph 0006 - 0008)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666